Citation Nr: 1633816	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-34 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a psychiatric disorder.  

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1943 to January 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that the Veteran requested a video hearing before the undersigned Veterans Law Judge (VLJ) and was scheduled for such, but thereafter cancelled the request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a psychiatric disorder includes not only a nervous condition but also depression and any other psychiatric disorder the Veteran may be diagnosed with.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of service connection for bilateral hearing loss and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus began within one year of active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for entitlement to service connection for tinnitus, because it is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156, 3.159 (2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including tinnitus (an organic disease of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  Pursuant to the rating schedule, a maximum 10 percent evaluation is assigned for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic 6260 (2015).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran filed a claim for service connection for tinnitus in December 2011.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  

The Veteran explained in his October 2012 notice of disagreement that during service he was exposed to bombing and firefighting noises while serving in combat during World War II.  He stated he currently experiences tinnitus in his ears, which he opines is the direct result of his exposure to these loud noises in-service.  In a July 2016 Statement, the Veteran's representative noted the Veteran's assertion that he experienced hearing loss within a year of his discharge.  

The Veteran's service treatment records are silent regarding any tinnitus.  

Post-service discharge medical records are also silent for any reports of tinnitus.  

The Board notes that the Veteran was afforded a VA examination in March 2012 for his hearing loss and tinnitus.  The Veteran reported tinnitus for most of his adult life.  At that time, the examiner found that the Veteran's tinnitus was less likely than not related to his service and more likely related to his hearing loss.  

The Board finds that service connection for tinnitus is warranted.  First, there is a current disability as the Veteran has competently reported he has ringing on his ears.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is a type of disorder that is capable of lay observation).  Second, the Veteran has asserted that his tinnitus was manifest to 10 percent within one year of service discharge.  See 38 C.F.R. §§ 3.307, 3.309(a); Fountain, 27 Vet. App. at 271-72; Charles, 16 Vet. App. 370; 38 C.F.R. § 4.87, Diagnostic 6260 (2015).  Third, and finally, the Veteran has provided competent testimony that he continues to have tinnitus to this day.  See Charles, 16 Vet. App. 370.  The Board finds each of these statements competent and credible as there are no conflicting statements in the claims file.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Accordingly, they are assigned significant probative value.  

The March 2012 VA examination is not assigned any probative value as it failed to consider the Veteran's later lay statements of onset.  Accordingly, the probative evidence of record established that tinnitus is related to active service.  


ORDER

Service connection for tinnitus is granted.  


REMAND

With regard to service connection for bilateral hearing loss, the Board notes that in March 2012 the Veteran underwent a VA audiology examination.  At that examination the examiner diagnosed the Veteran with bilateral hearing loss.  The examiner noted that the Veteran's bilateral hearing loss was less likely than not due to the Veteran's service and more likely age related.  Specifically, the examiner noted that the Veteran's separation examination was unreliable as it was only based on the whisper test.  The examiner specifically stated that the Veteran could have experienced bilateral hearing loss upon his discharge that was not detected via the whisper test.  The examiner then concluded that also, the Veteran's bilateral hearing loss was likely age related.  

Service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In light of the above, the Board finds that the March 2012 VA examiner's opinion is inadequate in that the examiner failed to discuss the Veteran's assertions as to onset and continuity of symptomatology and reports that it was due to combat noise exposure.  

Furthermore, reliance on the fact that the Veteran's did not have a hearing loss disability in service as a basis for the negative opinion is contrary to the holdings in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) and Hensley v. Brown, 5 Vet. App. 155 (1993).  Hence, a new examination and opinion must be obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).




Second, remand is required regarding the psychiatric disorder claim to obtain a VA examination.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, the Veteran has reported that he had depressive symptoms during service but did not report them.  Additionally, he states that he has had depressive symptoms since that time.  Although the private treatment records dated from 2008 to 2011 indicate normal psychiatric evaluations, these were done in the context of medical examinations for unrelated conditions.  The Board is thus unsure of how comprehensive those evaluations were.  Additionally, there was a March 2012 notation by Dr. D.R. speculating that the Veteran "may" have a history of mild depression.  Accordingly, remand is required.  38 C.F.R. § 3.159(c); McLendon, 20 Vet. App. at 83-86.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of his bilateral hearing loss.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must opine whether it is at least as likely as not (50 percent probability or higher) that any the bilateral hearing loss had its onset in, or is otherwise related to, active service, including the Veteran's claim of exposure to acoustic trauma during combat in service.  The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  In providing the requested opinion, the examiner must comment on the Veteran's reports of in-service acoustic trauma.  

2.  Provide the Veteran with an appropriate examination to determine the etiology of any psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history of the Veteran's psychiatric symptoms.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether there are any currently diagnosed psychiatric disorders.  

Second, for each currently diagnosed psychiatric disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset in, or is otherwise related to, active military service.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


